Case 1:09-cr-00466-BMC-RLM Document 587-2 Filed 03/14/19 Page 1 of 11 PageID #: 8632
                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York
   GMP:BCR/ASF                                         271 Cadman Plaza East
   F. #2009R01065                                      Brooklyn, New York 11201



                                                       October 22, 2018

   TO BE FILED UNDER SEAL

   By ECF

   The Honorable Brian M. Cogan
   United States District Judge
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11217

                  Re: United States v. Joaquin Archivaldo Guzman Loera
                      Criminal Docket No. 09-466 (S-4) (BMC)

   Dear Judge Cogan:

                  The government respectfully submits this reply to the defendant’s October 17,
   2018 opposition, see Dkt. No. 372 (“Def. Br.”) to the government’s October 9, 2018 motions
   in limine to preclude cross-examination of certain of the government’s witnesses, see Dkt. No.
   350. For the reasons detailed below and in the government’s opening brief, the government’s
   motions in limine should be granted because allowing cross-examination of the subjects
   outlined in the government’s motions would be cumulative, irrelevant and unduly prejudicial.

   I.     Legal Standard

                  As the government noted in its prior submissions, see Dkt. Nos. 350, 354, the
   scope and extent of cross-examination is committed to the sound discretion of the district court.
   See United States v. Wilkerson, 361 F.3d 717, 734 (2d Cir. 2004). A court may properly bar
   cross-examination “that is repetitive or only marginally relevant” to a defendant’s guilt or other
   issues before the court. See United States v. Maldonado-Rivera, 922 F.3d 934, 956 (2d Cir.
   1990) (emphasis added); see also Fed. R. Evid. 611 (stating that “court should exercise
   reasonable control . . . so as to . . . avoid wasting time[] and protect witnesses from harassment
   or undue embarrassment”).

                It is well-settled in the Second Circuit that evidence offered to further impeach
   a “witness whose character was already challenged at trial” is considered “cumulative” and
Case 1:09-cr-00466-BMC-RLM Document 587-2 Filed 03/14/19 Page 2 of 11 PageID #: 8633



   may be excluded or otherwise limited. United States v. Damblu, 134 F.3d 490, 494 (2d Cir.
   1998). Indeed, the Second Circuit has repeatedly upheld a district court’s decision to preclude
   areas of cross-examination where the defense had ample opportunity to attack the credibility
   of a government witness, and the additional material precluded by the district court was
   cumulative in nature. See United States v. Locascio, 6 F.3d 924, 949 (2d Cir. 1993) (finding
   that witness “had already confessed to numerous crimes, including murders, and was subject
   to withering cross examination for those actions. The addition of a few more allegations would
   not have materially affected the defense’s cross examination of him.”); Shabazz v. Artuz, 336
   F.3d 154, 166 (2d Cir. 2003) (“[W]here the undisclosed evidence merely furnishes an
   additional basis on which to challenge a witness whose credibility has already been shown to
   be questionable or who is subject to extensive attack by reason of other evidence, the
   undisclosed evidence may be cumulative, and hence not material.”); see also United States v.
   Lisyansky, No. 11 CR 986 (GBD), 2014 WL 1046750, at *4 (S.D.NY. Mar. 13, 2014) (finding
   that additional material for cross-examination was cumulative where cross-examination of
   government witness was “extensive and was designed to raise questions about both [the
   government witness’] mental state and credibility as a witness”).

                  As detailed in the government’s prior submission and below, the government’s
   cooperating witnesses are likely to be cross-examined on a variety of bad acts, including their
   own involvement with the defendant’s criminal enterprise and acts of violence associated with
   that involvement. Thus, the topics the government seeks to limit would merely be cumulative,
   and granting the government’s motion will not materially limit the defendant’s ability to cross-
   examine the government’s witnesses.

   II.    Discussion

                  A.     CW1’s Domestic Violence Incidents

                  In his opposition, the defendant seeks to cross-examine CW1 about instances of
   domestic violence with his wife because: (1) it resulted in a bribe to a police official, which is
   indicative of lack of truthfulness; and (2) it is probative of the veracity of CW1’s prior claims
   to the government that he is a non-violent person. Def. Br. at 2. The defendant also seeks to
   question CW1 about an argument he had with his wife concerning his unsuccessful attempt to
   seduce their child’s babysitter. Id. For the reasons outlined below, the Court should deny
   these requests because cross-examination on these topics is cumulative, and the marginal
   additional probative value of this evidence is substantially outweighed by the highly
   prejudicial nature of the underlying facts relating to these episodes.

                  During debriefings with the government, and as documented in his § 3500
   material, CW1 engaged in multiple acts of bribery during his lengthy drug trafficking career
   and while engaged in drug trafficking with the defendant. For example, CW1 is expected to
   testify about orchestrating the release from prison of an Ecuador-based drug trafficking
   associate who had previously supplied CW1 and the defendant with ton-quantities of cocaine.
   The defendant will have ample opportunity to explore CW1’s character for truthfulness in light
   of this episode of bribery, among others. Any questioning of CW1 about his bribing officials


                                                   2
Case 1:09-cr-00466-BMC-RLM Document 587-2 Filed 03/14/19 Page 3 of 11 PageID #: 8634



   to avoid criminal charges as a result of his domestic violence episode is thus cumulative and
   highly prejudicial. See Fed. R. Evid. 403 and 611. The fact that this bribery incident involved
   domestic violence adds nothing to the probity of this line of inquiry. See, e.g., United States
   v. Fama, No. 12-CR-186 (WFK), 2012 WL 6094135, *1 (E.D.N.Y. Dec. 7, 2012) (precluding
   cross-examination as to domestic violence allegations, noting that there is not “anything
   inherent in the nature of such acts that would directly involve truthfulness”); United States v.
   Gambardella, No. 10-CR-674 (KBF), 2011 WL 6314198, at *1 n.1 (S.D.N.Y. Dec. 15, 2011)
   (witness’s past domestic abuse is not probative of character for truthfulness).

                  Similarly, the incident involving CW1’s threats to his wife during her pregnancy
   is also cumulative. As the defendant well knows from the government’s Violation 85 Index,
   see Dkt. No. 269, and as he apparently concedes in its submission, see Def. Br. at 2-3 n.2,
   CW1 will testify about at least eight murder conspiracies in which he was involved during his
   membership in the Sinaloa Cartel. He will also testify about his involvement in multiple
   conspiracies to kidnap drug trafficking associates. Allowing cross-examination into this
   particular area—CW1’s threats to his pregnant wife when she was considering terminating a
   pregnancy—is not only cumulative, but highly prejudicial and likely to distract the jury. See
   Fama, 2012 WL 6094135 at *1 (holding that domestic violence allegations against witness are
   excludable in Rule 403 analysis because any probative value is outweighed by “unfair
   prejudice that could result if the jury were to focus on the purported instances of abuse rather
   than [the witness’s] testimony about the bank robbery”); United States v. Jeffers, 402 Fed.
   Appx. 601, 603 (2d Cir. 2010) (“Moreover, even if the alleged abuse was somehow relevant
   to Hick’s motivation for testifying, which is not clear, the district court did not abuse its
   discretion in concluding that any probative value was substantially outweighed by unfair
   prejudice and the need for a mini-trial on domestic disputes.”). The court should therefore
   preclude cross-examination on this incident.

                  Finally, questioning about CW1’s unsuccessful attempt to seduce his child’s
   babysitter should precluded as irrelevant, unduly prejudicial and cumulative. Notably, when
   confronted by his wife about this incident, CW1 admitted that he had attempted to seduce their
   child’s babysitter. Thus, any probative value this incident has in regard to CW1’s veracity is
   marginal at best, and its potential for prejudice is of far greater magnitude. See United States
   v. Darui, 545 F. Supp. 2d 108, 111-12 (D.D.C. 2008) (precluding defendant in fraud case from
   inquiring as to witness’s adulterous sexual relations with two women because defendant had
   not demonstrated how “marital fidelity is relevant to the charges in the indictment,” and
   “evidence of polygamous activity is clearly so inflammatory in nature that . . . the evidence is
   not admissible under Federal Rule of Evidence 403”).

                 B.      CW1’s and Defendant’s Sexual Activities With Underage Partners

                 The defendant also seeks to cross-examine CW1 about highly salacious details
   concerning the sexual activity that he and the defendant engaged in with minor partners for
   two reasons: (1) it presents an inconsistency with the way in which CW1 viewed the treatment
   of other minors, namely young men between the ages of 16- and 17-years-old; and (2) it bears
   on CW1’s relationship with the defendant—although the defendant seeks to limit testimony


                                                  3
Case 1:09-cr-00466-BMC-RLM Document 587-2 Filed 03/14/19 Page 4 of 11 PageID #: 8635



   about his own involvement in this sexual activity that purportedly formed the basis of their
   relationship. The Court should reject these arguments and preclude cross-examination about
   this topic in its entirety.

                   Testimony about these sexual activities is not relevant to any fact of
   consequence in this action. See Fed. R. Evid. 401. They simply do not bear on and are not
   probative of the defendant’s drug trafficking activities or CW1’s relationship with the
   defendant’s drug trafficking organization. To the extent the defendant claims that this
   testimony somehow exposes inconsistencies about CW1’s views concerning minors, it is
   irrelevant and poses the potential for testimony about an additional highly inflammatory issue:
   his alleged inconsistent views about what is appropriate for minors of different genders. Given
   the multiple other grounds on which the defendant can cross-examine CW1, this topic has
   little-to-no probative value, and risks injecting even more prejudicial testimony that would
   create a “trial within a trial” about CW1’s social attitudes. See, e.g., United States v.
   Rabinowitz, 578 F.2d 910, 912 (2d Cir. 1978) (affirming trial court’s preclusion of cross-
   examination as to witness’s sexual acts with young children, noting that there was no “logical
   relevance” of those acts to witness’s credibility). This area of cross-examination should be
   precluded.

                  C.      CW1’s Interests

                  The defendant further asserts that he should be permitted to cross-examine CW1
   on the collateral issue of his extracurricular interests in the Illuminati, Freemasonry, other
   planets, other galaxies, UFOs and the idea that there was an impending apocalypse in 2012.
   The defendant claims that the Court should also permit him to cross-examine CW1 about
   CW1’s interest in astrology and witch doctors. The defendant makes what amounts to a highly
   subjective argument—that is, CW1 is “mentally instable” because he has an interest in these
   purportedly unorthodox or non-mainstream theories.

                   As an initial matter, there is no evidence that CW1 has suffered from any form
   of psychiatric illness or mental instability. Moreover, the fact that CW1 indicated that he
   “doesn’t know the point to which [these ideas are] reality,” Def. Br. at 5, is not inconsistent
   with CW1’s statements that he does not believe these theories are actually real. In any event,
   while some may not view these interests as “mainstream,” there are numerous examples in
   popular culture of widespread interest in these topics. For example, the Illuminati was the
   subject of a bestselling novel, “Angels & Demons,” by Dan Brown. While it is perhaps not
   surprising that a member of one of the world’s largest drug conspiracies would also have a
   fascination with other secret societies like the Illuminati, it is not an indicator of mental illness.
   Similarly, famed scientists, such as astrophysicists Carl Sagan and Neil DeGrasse Tyson, have
   indicated that they believe it is likely that there is life on other planets. See Famous Scientists:
   Carl Sagan, available at https://www.famousscientists.org/carl-sagan/ (last visited Oct. 22,
   2018) (“Sagan is known to have been one of the earliest scientists to propose that there might
   be life on other planets. He encouraged NASA to explore the solar system for signs of life”);
   Patrick Caughill, Neil DeGrasse Tyson Says We’re Not Likely Alone in the Universe,
   Futurism (June 25, 2017), available at https://futurism.com/neil-degrasse-tyson-says-not-


                                                     4
Case 1:09-cr-00466-BMC-RLM Document 587-2 Filed 03/14/19 Page 5 of 11 PageID #: 8636



   likely-alone-universe (last visited Oct. 22, 2018). Finally, the use of witchcraft and sorcery
   was not uncommon in Mexico in 2011, which is in and around the time that CW1 was availing
   himself of similar services. See Karla Zabludovsky, Driven to Cast Charms Against Drug
   Lords’ Darker Forces, New York Times (Nov. 1, 2011), available at
   https://www.nytimes.com/2011/11/02/world/americas/mexicans-turn-to-witchcraft-to-ward-
   off-drug-cartels.html (last accessed Oct. 22, 2018) (“Policemen and cartel thugs are also
   turning to Catemaco’s shamans for protection. Policemen are fearful of being killed in an
   ambush or risking harm to their families in a retaliatory act; drug traffickers worry about ‘being
   caught by the federal police or losing their territory,’ explained a sorcerer in a nearby town”).

                   In support of his argument that he should be permitted to cross CW1 about these
   interests, the defendant cites a series of inapposite case law that is distinguishable on the facts.
   For example, the defendant cites United States v. Butt, 955 F.2d 77, 82-83 (1st Cir. 1992), for
   the proposition that he should be permitted to cross-examine CW1 about his “mental condition
   at the time of the events testified to.” Def. Br. at 5. While that proposition of law may be true,
   the defendant conveniently omits the fact that Butt concerned cross-examination of a witness
   for whom there was a record of hospitalization that suggested the witness may have suffered
   from mental instability—and the court denied the request. See Butt, 933 F.2d at 83. Indeed,
   the court found that federal courts considered evidence of mental instability during the
   timeframe at issue relevant only if the condition caused the person to hallucinate or the person
   “suffered from a severe illness, such as schizophrenia, that dramatically impaired her ability
   to perceive and tell the truth.” Id. (citing series of cases finding admissible evidence of mental
   instability during relevant timeframe where there was documented medical history of
   psychosis, delusions and hallucinations). Simply being intrigued by documentaries on the
   Discovery Channel does not rise to the level of “mental instability” required by Butt or any of
   the other cases cited by the defendant. See, e.g., United States v. Moore, 923 F.2d 910, 913
   (1st Cir. 1991) (declining to overturn district court’s decision to preclude evidence of witness’s
   consultation with therapist); United States v. Bari, 750 F.2d 1169, 1179 (2d Cir. 1984)
   (affirming district court preclusion of cross-examination of government witness regarding
   mental instability; “Conducting a mini-trial on [government witness’s] sanity might well have
   been a time-wasting, confusing digression ultimately degenerating into a battle of psychiatric
   opinions. Moreover, his hospitalization had ended over ten years before and was of marginal
   relevance”).

                  These unorthodox interests are not relevant and do not bear on either the
   defendant’s guilt or innocence or on CW1’s veracity and credibility. They do not, therefore,
   have any probative value. Moreover, as noted above, the defendant will have more than ample
   fodder for cross-examination on a variety of topics, while cross-examination on his interests
   in these areas will be unduly prejudicial and will create confusion of the issues before the jury.
   See Fed. R. Evid. 403.

                  D.      Previous Civil and Criminal Legal Issues

                 The defendant also argues that he should be permitted to cross-examine several
   witnesses in relation to civil and criminal legal issues. Specifically, the defendant contends


                                                    5
Case 1:09-cr-00466-BMC-RLM Document 587-2 Filed 03/14/19 Page 6 of 11 PageID #: 8637



   that he should be permitted to cross-examine CW4 as to his 1994 conviction for disorderly
   conduct, several other misdemeanors, and a charge of felony criminal nonsupport of children.
   With respect to CW1, the defendant asserts that he should be permitted to cross-examine CW1
   for setting a fire outside of a discotheque, arguing that it is “highly probative of his character
   for truthfulness” in that CW1 has separately asserted that he is not a violent person. Finally,
   the defendant argues that he should be permitted to examine CW5 in relation to a civil
   judgment stemming from a motor vehicle accident.

                  These arguments are unavailing. With respect to CW4, the defendant seeks to
   cross-examine him regarding a 1994 misdemeanor for disorderly conduct. While the
   defendant does not allege that the crime of conviction has as an element a dishonest act or false
   statement, he seeks to look beyond the crime of conviction to the facts of his arrest.

                   Fed. R. Evid. 609(a)(2) states that the threshold for admitting a prior conviction
   is met only when the “elements of the crime required proving—or the witness’s admitting—a
   dishonest act of false statement.” Fed. R. Evid. 609(a)(2). As the Second Circuit has
   previously noted, the words “dishonesty or false statement,” are very broad, and “involve
   activities that are part of nearly all crimes.” United States v. Hayes, 553 F.2d 824, 827 (2d
   Cir. 1977). Interpreting the legislative history of Rule 609, the Hayes panel concluded that
   “the use of the second prong of Rule 609(a) is thus restricted to convictions that bear directly
   on the likelihood that the defendant will testify truthfully (and not merely on whether he has a
   propensity to commit crimes). It follows that crimes of force, such as armed robbery or assault,
   or crimes of stealth, such as burglary, or petit larceny do not come within this clause.” Id.
   Therefore, even assuming for the sake of argument that CW4 had in fact been convicted of
   stealing a car, Hayes indicates that such as conviction would be inappropriate impeachment
   fodder under the rule. However, CW4 was not convicted of stealing a car; he was convicted
   of disorderly conduct. At least one district court applying Hayes has concluded that
   misdemeanor convictions for unauthorized use of a vehicle, possession of stolen property,
   disorderly conduct, resisting arrest and escape are inadmissible under Rule 609. Daniels v.
   Loizzo, 986 F. Supp. 245, 247 (S.D.N.Y. 1997). The defendant should be precluded from
   questioning CW4 about this conviction.

                   The defendant also insists that he be allowed to cross-examine CW4 on his
   traffic violations (although he presents no legal analysis to counter the government’s
   arguments on this point). He also insists that he be allowed to cross-examine CW4 on his non-
   payment of child support because it demonstrates his inability to abide by a court order, thus
   calling into question his veracity as a witness. The defendant has not even attempted to
   distinguish the case law the government provided in its motion, all of which support its
   argument that this Court should exclude the unfairly prejudicial value of cross-examination on
   the non-payment of child support, particularly where the relevance of such evidence to the
   issues to be tried is, at most, minimal. There are any number of reasons why a parent may not
   pay court-ordered child support payments, including the simple fact that the parent may not
   have the financial wherewithal to pay, that have no bearing on the parent’s ability to be truthful
   before a jury. On the other hand, cross-examining the witness on this prior conviction will
   undoubtedly have precisely the effect that defendant intends: it will inflame the passion of the


                                                   6
Case 1:09-cr-00466-BMC-RLM Document 587-2 Filed 03/14/19 Page 7 of 11 PageID #: 8638
Case 1:09-cr-00466-BMC-RLM Document 587-2 Filed 03/14/19 Page 8 of 11 PageID #: 8639
Case 1:09-cr-00466-BMC-RLM Document 587-2 Filed 03/14/19 Page 9 of 11 PageID #: 8640
Case 1:09-cr-00466-BMC-RLM Document 587-2 Filed 03/14/19 Page 10 of 11 PageID #:
                                    8641


 IV.    Sealing is Appropriate

               Pursuant to the protective order in this case, the government respectfully
 requests permission to submit this brief under seal. See Dkt. No. 57 ¶ 8. This brief details
 information regarding the government’s cooperating witnesses. Although the cooperating
 witnesses are not identified by name herein, the defendant’s criminal associates likely could
 use the information described herein to identify that witness. Moreover, the information
 discussed herein is sensitive information about which the government seeks to preclude public
 questioning.

                 Thus, sealing is warranted because of the concerns regarding the safety of
 potential witnesses and their families, and the danger posed by disclosing the potential
 witnesses’ identities and their cooperation with the government. Sealing is further warranted
 to protect the disclosure of sensitive information regarding the government’s witnesses. See
 United States v. Amodeo, 44 F.3d 141, 147 (2d Cir. 1995) (need to protect integrity of ongoing
 investigation, including safety of witnesses and identities of cooperating witnesses, and to
 prevent interference, flight and other obstruction, may be compelling reason justifying
 sealing); see Feb. 5, 2018 Mem. & Order Granting Gov’t Mot. for Anonymous and Partially
 Sequestered Jury, Dkt. No. 187 at 2-3 (concluding that defendant’s actions could pose risk of
 harm to cooperating witnesses). As the facts set forth herein provide ample support for the
 “specific, on the record findings” necessary to support partial sealing, Lugosch v. Pyramid Co.,
 435 F.3d 110, 120 (2d. Cir. 2006), the government respectfully requests that the Court permit
 the government to file this motion to limit cross-examination under seal. Should any order of
 the Court regarding this application describe the sealed information in question with




                                               10
Case 1:09-cr-00466-BMC-RLM Document 587-2 Filed 03/14/19 Page 11 of 11 PageID #:
                                    8642


 particularity, rather than in general, the government likewise requests that those portions of
 the order be filed under seal.


                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney
                                                   Eastern District of New York

                                                   ARTHUR G. WYATT, CHIEF
                                                   Narcotic and Dangerous Drug Section
                                                   Criminal Division,
                                                   U.S. Department of Justice

                                                   OF COUNSEL:

                                                   ARIANA FAJARDO ORSHAN
                                                   United States Attorney
                                                   Southern District of Florida




 cc:    Clerk of Court (BMC) (by ECF)
        Defense Counsel (by ECF and E-mail)




                                              11
